



Exhibit 10.32
LINCOLN ELECTRIC HOLDINGS, INC.
2015 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS
Restricted Stock Unit Agreement
WHEREAS, Lincoln Electric Holdings, Inc. maintains the Company’s 2015 Stock Plan
for Non-Employee Directors, as amended by the First Amendment thereto, and as
may be further amended from time to time (the “Plan”), pursuant to which the
Company may award Restricted Stock Units (“RSUs”) to non-employee Directors of
the Company;
WHEREAS, the Grantee, whose name is set forth on the “Dashboard” tab on the
Morgan Stanley StockPlan Connect portal, a secure third-party vendor website
used by the Company (to be referred to herein as the “Grant Summary”), is a
non-employee Director of the Company;
WHEREAS, the Grantee was awarded RSUs under the Plan by the Nominating and
Corporate Governance Committee (the “Committee”) of the Board of Directors (the
“Board”) of the Company on the Date of Grant in 2019, as set forth on the Grant
Summary (the “Date of Grant”), and the execution of an Evidence of Award in the
form hereof (this “Agreement”) has been authorized by a resolution of the
Committee duly adopted on such date.
NOW, THEREFORE, pursuant to the Plan and subject to the terms and conditions
thereof and the terms and conditions hereinafter set forth, the Company hereby
confirms to the Grantee the award of the number of RSUs set forth on the Grant
Summary.


1.
Definitions. Unless otherwise defined in this Agreement (including on Exhibit A
hereto), terms used in this Agreement with initial capital letters will have the
meanings assigned to them in the Plan. Certain terms used herein with initial
capital letters will have the meanings set forth on Exhibit A hereto.

2.
Issuance of RSUs. The RSUs covered by this Agreement shall be issued to the
Grantee effective upon the Date of Grant. Each RSU constitutes the right of the
Grantee to receive one Common Share (and dividend equivalents with respect
thereto) (or to have one Common Share (and dividend equivalents with respect
thereto) credited to Grantee’s account under the Deferred Compensation Plan, if
elected) upon the Grantee’s Distribution Date. The Grantee shall not have the
rights of a shareholder with respect to such RSUs, except as provided in Section
9, provided that such RSUs, together with any additional RSUs that the Grantee
may become entitled to receive by virtue of a share dividend, a merger or a
reorganization in which Lincoln Electric Holdings, Inc. is the surviving
corporation or any other change in the capital structure of Lincoln Electric
Holdings, Inc., shall be subject to the restrictions hereinafter set forth.

3.
Restrictions on Transfer of RSUs. Subject to Section 14 of the Plan, the RSUs
subject to this grant may not be sold, exchanged, assigned, transferred,
pledged, encumbered or otherwise disposed of by the Grantee, except to the
Company, until the Distribution Date; provided, however, that the Grantee’s
rights with respect to such RSUs may be transferred by will or pursuant to the
laws of descent and distribution. Any purported transfer or encumbrance in
violation of the provisions of this Section 3 shall be void, and the other party
to any such purported transaction shall not obtain any rights to or interest in
such RSUs or the underlying Common Shares or dividend equivalents. The Company
in its sole discretion, when and as permitted by the Plan, may waive the
restrictions on transferability with respect to all or a portion of the RSUs
subject to this Agreement.

4.
Vesting of RSUs. Subject to the terms and conditions of Sections 5 and 6 hereof,
all of the RSUs covered by this Agreement shall vest immediately after one full
year from the Date of Grant if the Grantee shall have served continuously as a
Director for that entire period.

5.
Effect of Change in Control. In the event a Change in Control occurs after the
Date of Grant but before the RSUs covered by the Agreement vest pursuant to
Section 4 or 6 of this Agreement, the vesting provisions set forth in this
Section 5 shall apply in addition to those set forth in Sections 4 and 6 of this
Agreement:  

(a)
If (i) a Replacement Award is not provided to the Grantee to replace, adjust or
continue the award of RSUs covered by this Agreement (the “Replaced Award”), and
(ii) the Grantee serves as an Eligible Director of the Company throughout the
period beginning on the Date of Grant and ending on the date of the Change in
Control, the RSUs covered by this Agreement will vest in full immediately prior
to the Change in Control.

(b)
If a Replacement Award is provided, references to RSUs in this Agreement shall
be deemed to refer to the Replacement Award after the Change in Control.

(c)
If a Replacement Award is provided to the Grantee to replace, adjust or continue
the award of RSUs covered by this Agreement, and if, upon or after receiving the
Replacement Award, the Grantee experiences a termination of service as an
Eligible Director of the Company by reason of the Company terminating Grantee’s
service as






--------------------------------------------------------------------------------





a Director of the Company other than for Cause after the Change in Control and
during the remaining vesting period for the Replacement Award, the Replacement
Award shall immediately vest in full upon such termination.
6.
Effect of Death, Disability, or Retirement; Forfeiture.

(a)
If the Grantee’s service as a Director of the Company should terminate because
of the Grantee's death or Disability prior to the vesting otherwise provided for
in Section 4, 5, or 6 hereof, the RSUs subject to this Agreement shall
immediately vest in full.

(b)
If the Grantee’s service as a Director of the Company should terminate because
of the Grantee’s Retirement, prior to the vesting otherwise provided for in
Section 4, 5, or 6 hereof, a pro rata portion of the RSUs subject to this
Agreement shall immediately vest. The pro rata portion that shall vest shall be
determined by multiplying the total number of RSUs subject to this Agreement by
the number of days the Grantee has served as a Director of the Company from the
Date of Grant through the date of Retirement, divided by 365 (rounded down to
the nearest whole Common Share). Any RSUs that remain unvested in connection
with Grantee’s Retirement will be forfeited.

(c)
Upon the termination of the Grantee’s service as a Director of the Company, all
RSUs that have not become vested prior to or at the time of such termination
shall be forfeited.

7.
Time of Payment of RSUs.    Payment of the RSUs shall be made within 60 days of
the date on which such RSUs become vested and in all events within the
short-term deferral period specified in Treasury Regulation § 1.409A-1(b)(4).

8.
Deferral of RSUs. The Grantee may elect to defer receipt of the Common Shares
underlying the RSUs subject to this Agreement beyond the Distribution Date (and
to defer the dividend equivalents with respect thereto), pursuant to and in
accordance with the terms of the Deferred Compensation Plan.

9.
Dividend Equivalents and Other Rights.

(a)
Except as provided in this Section, the Grantee shall not have any of the rights
of a shareholder with respect to the RSUs covered by this Agreement; provided,
however, that any additional Common Shares, share rights or other securities
that the Grantee may become entitled to receive pursuant to a stock dividend,
stock split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company shall be subject to the same restrictions as the RSUs covered by this
Agreement.

(b)
The Grantee shall have the right to receive dividend equivalents with respect to
the Common Shares underlying the RSUs. Such dividend equivalents shall be paid
to the Grantee in the form of cash (or credited to the Grantee’s account under
the Deferred Compensation Plan, if elected) on the date of payment of such
dividends by the Company.

(c)
The Grantee will not be entitled to vote the Common Shares underlying the RSUs
until the Grantee receives such Common Shares on or after the Distribution Date.

(d)
Notwithstanding anything to the contrary in this Section 9, to the extent that
any of the RSUs become vested pursuant to this Agreement and the Grantee elects
pursuant to Section 8 to defer receipt of the Common Shares underlying the RSUs
beyond the Distribution Date (and dividend equivalents with respect thereto) in
accordance with the terms of the Deferred Compensation Plan, then the right to
receive dividend equivalents thereafter will be governed by the Deferred
Compensation Plan from and after the Distribution Date.

10.
No Right to Continued Service. The Plan and this Agreement will not confer upon
the Grantee any right with respect to the continuance of service as a Director
of the Company.

11.
Agreement Subject to the Plan. The RSUs evidenced by this Agreement and all of
the terms and conditions hereof are subject to all of the terms and conditions
of the Plan. In the event of any inconsistency between this Agreement and the
Plan, the terms of the Plan will govern.

12.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that subject to Section 10 of the Plan and Section 15 of this
Agreement, no such amendment shall adversely affect the rights of the Grantee
with respect to the RSUs without the Grantee’s consent.

13.
Severability. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

14.
Governing Law/Venue. This Agreement is made under, and will be construed in
accordance with, the internal substantive laws of the State of Ohio. All legal
actions or proceedings relating to this Agreement shall be brought exclusively
in the U.S. District Court for the Northern District of Ohio, Eastern Division
or the Cuyahoga County Court of Common Pleas, located in Cuyahoga County, Ohio.

15.
RSUs Subject to the Company’s Recovery of Funds Policy. Notwithstanding anything
in this Agreement to the contrary, (a) the RSUs covered by this Agreement shall
be subject to the Company’s Recovery of Funds Policy (or similar clawback
policy), as it may be in effect from time to time, including, without
limitation, to implement Section 10D of the Exchange Act and any applicable
rules or regulations issued by the U.S. Securities and Exchange Commission or
any national securities exchange or national securities association on which the
Common Shares may be traded (the “Compensation Recovery Policy”), and (b) the
Grantee acknowledges and agrees that any and all applicable provisions of this
Agreement






--------------------------------------------------------------------------------





shall be deemed superseded by and subject to the terms and conditions of the
Compensation Recovery Policy from and after the effective date thereof.
16.
Code Section 409A. To the extent applicable, it is intended that this Agreement
be designed and operated within the requirements of Section 409A of the Code
(including any applicable exemptions) and, in the event of any inconsistency
between any provision of this Agreement or the Plan and Section 409A of the
Code, the provisions of Section 409A of the Code shall control. Any provision in
the Plan or this Agreement that is determined to violate the requirements of
Section 409A of the Code shall be void and without effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Grantee). Any provision that is required by Section
409A of the Code to appear in the Agreement that is not expressly set forth
herein shall be deemed to be set forth herein, and the Agreement shall be
administered in all respects as if such provision was expressly set forth
herein. Any reference in the Agreement to Section 409A of the Code or a Treasury
Regulation section shall be deemed to include any similar or successor
provisions thereto.

17.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and Grantee’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request
Grantee’s consent to participate in the Plan by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

The Grantee hereby acknowledges receipt of this Agreement and accepts the RSUs
evidenced hereby subject to the terms and conditions of the Plan and the terms
and conditions herein above set forth and represents that he or she understands
the acceptance of this Agreement through an on-line or electronic system, if
applicable, carries the same legal significance as if he or she manually signed
this Agreement.


THIS AGREEMENT is executed in the name and on behalf of the Company on the Date
of Grant as set forth in the Grant Summary.
 
LINCOLN ELECTRIC HOLDINGS, INC.
 






 
Name: Christopher L. Mapes
Title: President and Chief Executive Officer



EXHIBIT A


For purposes of this Agreement, the following terms shall have the following
meanings:


1.
“Cause”: A termination for “Cause” shall mean that, prior to termination of
service as a Director of the Company, the Grantee shall have:

(a)
committed a criminal violation involving fraud, embezzlement or theft in
connection with the Grantee’s duties or in the course of the Grantee’s service
as a Director;

(b)
committed an intentional violation of the Lincoln Electric Code of Corporate
Conduct and Ethics, or any successor document;

(c)
committed intentional wrongful damage to property of the Company;

(d)
committed intentional wrongful disclosure of secret processes or confidential
information of the Company or any Company subsidiary; or

(e)
committed intentional wrongful engagement in any of the activities set forth in
any confidentiality, non-competition or non-solicitation arrangement with the
Company or any Company subsidiary to which the Grantee is a party;

and, in each case, any such act shall have been demonstrably and materially
harmful (including financially or reputationally harmful) to the Company. For
purposes of this Agreement, no act or failure to act on the part of the Grantee
will be deemed “intentional” if it was due primarily to an error in judgment or
negligence, but will be deemed “intentional” only if done or omitted to be done
by the Grantee not in good faith and without reasonable belief that the
Grantee’s action or omission was in the best interest of the Company.
2.
“Deferred Compensation Plan” means the Lincoln Electric Holdings, Inc.
Non-Employee Directors’ Deferred Compensation Plan, in effect from time to time.






--------------------------------------------------------------------------------





3.
“Distribution Date” means the date on which the Common Shares represented by
vested RSUs shall be distributed to the Grantee as specified in Section 7 (or
would have been so distributed absent an election under the Deferred
Compensation Plan).

4.
“Incumbent Directors”: For purposes of applying the definition of Change in
Control in the Plan, “Incumbent Directors” means the individuals who, as of the
Effective Date, are Directors and any individual becoming a Director subsequent
to the Effective Date whose election, nomination for election by the Company’s
shareholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual will not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of (including the settlement of) an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

5.
“Replacement Award” means an award: (a) of the same type (e.g., time-based
restricted stock units) as the Replaced Award; (b) that has a value at least
equal to the value of the Replaced Award; (c) that relates to publicly traded
equity securities of the Company or another entity that is affiliated with the
Company following the Change in Control; (d) if the Grantee holding the Replaced
Award is subject to U.S. federal income tax under the Code, the tax consequences
of which to such Grantee under the Code are not less favorable to such Grantee
than the tax consequences of the Replaced Award; and (e) the other terms and
conditions of which are not less favorable to the Grantee holding the Replaced
Award than the terms and conditions of the Replaced Award (including the
provisions that would apply in the event of a subsequent Change in Control). A
Replacement Award may be granted only to the extent it does not result in the
Replaced Award or Replacement Award failing to comply with or be exempt from
Section 409A of the Code. Without limiting the generality of the foregoing, the
Replacement Award may take the form of a continuation of the Replaced Award if
the requirements of the two preceding sentences are satisfied. The determination
of whether the conditions of this Exhibit A, Section 5 are satisfied will be
made by the Committee, as constituted immediately before the Change in Control,
in its sole discretion.






